Title: From James Madison to Lafayette, 28 January 1811
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My Dear Sir,Washington Jany 28. 1811
Your favor by Genl. Armstrong & that of Sept 26, have been duly received. My last to you, went by the Essex frigate. I wish it could have rendered an account of your interests on the Mississipi more correspondent with your favorable calculations. The view it gave of them nevertheless indicated a great intrinsic and even venal value. Should our efforts in the vicinity of N Orleans finally disappoint us on this prospect I can say nothing in addition to the contents of my last, more than that the auxilliary to Mr Duplantier has lately received fresh exhortations to do the utmost for you that may be possible and he is intelligent active and the best dispositions for the purpose.
